


Exhibit 10.20

 

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), is made
effective as of March 8, 2011, to the Employment Agreement dated July 24, 2009,
as amended by the First, Second and Third Amendment (the “Employment
Agreement”), between State Bank and Trust Company, a banking corporation
organized under the laws of the State of Georgia (the “Bank”), and J. Daniel
Speight, a resident of the State of Georgia (the “Employee”).

 

WHEREAS, Employee and the Bank entered into the Employment Agreement which
provides for the terms and conditions of the Bank’s employment of Employee;

 

WHEREAS, given the Bank’s growth, the Bank has determined to divide the role of
Chief Financial Officer and Chief Operating Officer into two separate officer
positions;

 

WHEREAS, the Bank desires that Employee continue to serve as Chief Operating
Officer and Vice Chairman and has appointed a new Chief Financial Officer;

 

WHEREAS, Employee has resigned from his position as Chief Financial Officer of
the Bank but will continue to serve under the Employment Agreement as Chief
Operating Officer and Vice Chairman;

 

WHEREAS, the Bank and Employee desire to amend certain provisions of the
Employment Agreement to reflect such resignation and to expressly waive any
rights that the parties may have otherwise had to assert that Employee’s
resignation as Chief Financial Officer constituted termination of the Employment
Agreement for any reason;

 

NOW THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Bank and Employee hereby agree as follows:

 

1.        Section 1.7.2(b) and Section 2.1 of the Employment Agreement are
hereby amended by deleting the reference to Chief Financial Officer.  Employee
shall have no duties or responsibilities assigned to him to serve as Chief
Financial Officer under the Employment Agreement, including those set forth in
Exhibit A of the Employment Agreement.

 

2.        The Bank and Employee hereby waive any rights that either party may
have otherwise had to assert that Employee’s resignation as Chief Financial
Officer constituted termination of the Employment Agreement for any reason.

 

3.        Terms defined in the Employment Agreement shall have the same meaning
herein unless otherwise defined herein or unless the context clearly requires
otherwise.

 

4.        Except as expressly amended hereby, all terms, provisions, conditions
and covenants contained in the Employment Agreement are not modified by this
Amendment and continue in full force and effect as originally written.

 

[Signatures Appear on Following Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first written above.

 

 

“BANK”

 

 

 

STATE BANK AND TRUST COMPANY

 

 

 

/s/ Joseph W. Evans

 

Name:

Joseph W. Evans

 

Title:

Chairman and Chief Executive Officer

 

ATTEST:

 

 

 

/s/ Kim M. Childers

 

Name:

Kim M. Childers

 

Title:

President and Chief Credit Officer

 

 

 

“EMPLOYEE”

 

 

 

 

 

/s/ J. Daniel Speight

 

Name:

J. Daniel Speight

 

--------------------------------------------------------------------------------
